      Case 7:20-cv-00393 Document 12 Filed on 01/25/21 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                        January 25, 2021
                          UNITED STATES DISTRICT COURT
                                                                                       Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION


UNITED STATES OF AMERICA,           §
                                    §
VS.                                 §               CIVIL ACTION NO. 7:20-CV-393
                                    §
24.934 ACRES OF LAND, MORE OR LESS, §
et al,                              §
                                    §
        Defendants.                 §

           NOTICE OF RESCHEDULING OF INITIAL PRETRIAL CONFERENCE

       The Initial Pretrial Conference (previously set for February 3, 2021) is hereby reset for

April 7, 2021, at 9:00 a.m. before the Honorable Randy Crane, in the 9th Floor Courtroom, Bentsen

Tower, 1701 West Business Highway 83, in McAllen, Texas.

       Counsel for Plaintiff is required to serve a copy of the Order for Conference and Disclosure

of Interested Parties previously entered in this case together with a copy of this Order upon

Defendant or Defendant’s counsel.

        SO ORDERED January 25, 2021, at McAllen, Texas.


                                                  ___________________________________
                                                  Randy Crane
                                                  United States District Judge




1/1
